ACCEPTED
                                                                  14-14-00523-CR
                                                    FOURTEENTH COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                              3/6/2015 3:18:55 PM
                                                             CHRISTOPHER PRINE

  No. 14-14-00523-CR                                                       CLERK



            In the
     Court of Appeals                            FILED IN
           For the                        14th COURT OF APPEALS
                                             HOUSTON, TEXAS
Fourteenth District of Texas
                                           3/6/2015 3:18:55 PM
         At Houston
                                          CHRISTOPHER A. PRINE
   ♦                                     Clerk

       No. 1388541
  In the 177th District Court
   Of Harris County, Texas
   ♦
     CRAIG GILDER
          Appellant
             v.
 THE STATE OF TEXAS
           Appellee
   ♦
 State’s Appellate Brief
   ♦

                                DEVON ANDERSON
                                District Attorney
                                Harris County, Texas

                                NATHAN HENNIGAN
                                Assistant District Attorney
                                Harris County, Texas

                                CLINTON A. MORGAN
                                Assistant District Attorney
                                Harris County, Texas
                                State Bar No. 24071454
                                morgan_clinton@dao.hctx.net

                                1201 Franklin, Suite 600
                                Houston, Texas 77002
                                Tel: (713) 755-5826
                                FAX: (713) 755-5809

                                Counsel for the Appellee

Oral Argument Not Requested
                     Statement Regarding Oral Argument

      The appellant requested oral argument. The State does not.


                         Identification of the Parties

Counsel for the State:

      Devon Anderson
            District Attorney of Harris County

      Nathan Hennigan
           — Assistant District Attorney at trial

      Clinton A. Morgan
             Assistant District Attorney on appeal

Appellant:

      Craig Gilder

Counsel for the Appellant:

      Antonio Balderas
           — Counsel at trial

      Alexander Bunin & Melissa Martin
           — Counsel on appeal

Trial Judge:

      Ryan Patrick
            Presiding judge




                                       i
                                                   Table of Contents

                                                                                                                                Page

Statement Regarding Oral Argument .......................................................... i
Identification of the Parties ......................................................................... i
Table of Contents ........................................................................................... ii
Index of Authorities ..................................................................................... iii
Statement of the Case ................................................................................... 1
Statement of Facts ......................................................................................... 1
Reply to the Appellant’s Sole Point of Error ............................................ 2
   The evidence is sufficient to support the verdict........................................................ 2
      I.        The appellant’s preferred case, Green, is no longer good law. ................. 3
           A.     This Court’s Opinion in Green ........................................................................... 3
           B.     The Court of Criminals Appeals’s Opinion in Thomas ............................ 5
           C.     Thomas directly contradicts Green.................................................................. 7
           D. The Thomas inference does not impose strict liability on evicted sex
           offenders. Though the seven-day notice requirement is absolute, if such
           notice is impossible a defendant may raise the defense of necessity........ 8
      II. Under Thomas, the evidence is sufficient to show that the appellant
      intentionally changed his address and failed to provide seven days’ notice
      prior to doing so. ............................................................................................................... 13
           A. The State’s evidence supports an inference that the appellant left
           7601 Curry at one of two different time periods, and that he failed to
           provide seven days’ notice........................................................................................ 13
           B. What the State’s evidence did not directly show — that the
           appellant set up a new address — can be inferred. ....................................... 14
Conclusion .................................................................................................... 18
Certificate of Compliance and Service ..................................................... 19




                                                                   ii
                                                 Index of Authorities



Cases
Green v. State
  350 S.W.3d 617 (Tex. App.—
  Houston [14th Dist.] 2011, pet. ref’d) ........................................................................ 3, 5
Hooper v. State
  214 S.W.3d 9 (Tex. Crim. App. 2007) ............................................................................. 17
Juarez v. State
  308 S.W.3d 398 (Tex. Crim. App. 2010) ....................................................................... 13
Thomas v. State
  441 S.W.3d 685, 692-93 (Tex. App.—
  Texarkana 2013) rev’d 444 S.W.3d 4 ................................................................................ 6
Thomas v. State
  444 S.W.3d 4 (Tex. Crim. App. 2014) ......................................................................... 5, 14


Statutes
TEX. CODE CRIM. PROC. art. 62.001 .......................................................................................... 15
TEX. CODE CRIM. PROC. art. 62.051 .......................................................................................... 15
TEX. CODE CRIM. PROC. art. 62.055 .................................................................................... 3, 4, 9
TEX. CODE CRIM. PROC. art. 62.059 .......................................................................................... 16
TEX. CODE CRIM. PROC. art. 62.102 ............................................................................................. 3
TEX. PENAL CODE § 8.05 .............................................................................................................. 11
TEX. PENAL CODE § 9.21 .............................................................................................................. 12
TEX. PENAL CODE § 9.22 .............................................................................................................. 10




                                                                  iii
                            Statement of the Case

      The appellant was indicted for failing to comply with his sex-offender

registration requirements. (CR 9). The indictment alleged a prior felony

conviction. (CR 9). The appellant pleaded not guilty. (3 RR 7). A jury found him

guilty as charged. (CR 88, 98). The appellant pleaded true to the enhancement

paragraph and the jury assessed punishment at seven years’ confinement. (CR

97, 98). The trial court certified the appellant’s right of appeal and the

appellant filed a timely notice of appeal. (CR 101, 102).


                              Statement of Facts

      The appellant is a sex-offender who was living with his mother at 7601

Curry Street, #2, in Houston. (3 RR 48). At the time, the appellant had used the

7601 Curry address when he filled out his sex-offender registration forms.

(State’s Ex. 4). However, the appellant was not listed as a resident on the lease

for that apartment, so, after receiving reports that the appellant was

assaulting his mother, the apartment complex manager called authorities and

had a trespass warning issued to the appellant on August 13, 2012, effectively

barring him from the premises. (3 RR 48-51).

      In April 2013, a Houston police officer checked in on the appellant and

discovered that 7601 Curry #2 was vacant. (State’s Ex. 4). Indeed, the

                                        1
apartment had been vacated on January 3, and the complex was undergoing

extensive remodeling. (State’s Ex. 4). C.R. Black, a Houston police officer who

does compliance checks on registered sex offenders, went to 7601 Curry on

May 14 and confirmed that the apartment was vacant and the building was

undergoing renovation. (3 RR 23; see 3 RR 44 (apartment manager: “All of the

apartments [in the building] were gutted to the studs, sheetrock, everything,

totally cut out. The only thing that was standing was the foundation, which

are, you know, the brick.”).


                 Reply to the Appellant’s Sole Point of Error


The evidence is sufficient to support the verdict.

      The indictment alleged that the appellant failed to provide seven days’

notice prior to an intended change of address:

      [The appellant], while [a sex offender subject to registration
      requirements], and while intending to change his residential
      address, intentionally and knowingly fail[ed] to timely provide in
      person [his] anticipated move date and new address to the local
      law enforcement authority designated as [his] primary
      registration authority, by failing to provide said information in
      person to said authority at least seven days before [his] change of
      address.




                                      2
(CR 9). This charge is based on Code of Criminal Procecure Article 62.055(a),

which contains, inter alia, a requirement that sex offenders provide seven-

days’ notice prior to changing their residential address:

      If a person required to register under this chapter intends to
      change address … the person shall, not later than the seventh day
      before the intended change, report in person to the local law
      enforcement authority designated as the person’s primary
      registration authority … and provide the authority … with the
      person’s anticipated move date and new address.

TEX. CODE CRIM. PROC. art. 62.055(a); see TEX. CODE CRIM. PROC. art. 62.102(a) (“A

person commits an offense if the person is required to register and fails to

comply with any requirement of [Chapter 62].”).

      The appellant’s claim on appeal is that the evidence is insufficient to

show that he ever intended to leave 7601 Curry, thus the State’s evidence did

not show that the appellant failed to notify the reporting authority of his

address change “while intending to change his residential address.”


    I.   The appellant’s preferred case, Green, is no longer good law.

            A. This Court’s Opinion in Green

      The appellant relies mainly on an opinion from this Court, Green v. State,

350 S.W.3d 617 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). On its face,

Green seems to be a fractured opinion, with a “plurality opinion” by Justice

Anderson, and two opinions from Justice Seymore and then-Justice Frost, who

                                        3
were referred to as “concurring.” However, on the deciding issue of the case,

Justice Seymore joined then-Justice Frost’s opinion, thus, that portion of her

opinion is the opinion of the Court. See Green, 350 S.W.3d at 630 n.7 (op. of

Frost, J).

       Green was a sex offender who was required to register. Id. at 619. On his

registration, Green listed his address as being on Highland Avenue in

Waxahachie, but he spent lengthy portions of time in Arizona, where he was

also registered. Id. at 619-20. The evidence seems to have shown that Green

left for Arizona on April 11, and while he was away his wife, without

consulting with him, moved the family out of the Highland Avenue address and

into a house on Holder Road. Green returned from Arizona on April 20, went

back to Arizona on April 24, and returned to the Holder Road address on April

30. The evidence showed that another tenant moved into the Highland Avenue

address on April 20. When, on May 3, Green went to change his registration to

show that he lived on Holder Road, he was arrested for failing to provide

notice of an intended address change at least seven days in advance.

       On appeal, this Court held that there was insufficient evidence to

support the conviction. This Court began by noting that “the [article 62.055(a)

intended-change-of-address reporting] Requirement is triggered only ‘if a

person required to registered under this chapter intends to change address.’”
                                       4
Green, 350 S.W.3d at 633 (op. of Frost, J.). This Court believed that not all

changes of address are intentional:

      There are various situations in which a registered sex offender’s
      address may change without the offender having any intent to
      change address prior to the actual change of address. The offender
      may be barred from his current residence without warning or
      someone else may move the offender’s property out of the
      residence and to another address without the offender’s
      knowledge.

Ibid. This Court concluded that none of the evidence in the case showed that

Green had an intent to change his address, thus he did not trigger this

particular reporting requirement and the evidence was insufficient to support

the conviction. Ibid.


            B. The Court of Criminals Appeals’s Opinion in Thomas

      Though the Court of Criminal Appeals denied the State’s petition for

discretionary review in Green, in 2014 that court overturned a case from the

Sixth Court that had relied on Green. In light of the factual similarities in these

cases, and the Court of Criminal Appeals’s rejection of the Sixth Court’s use of

Green’s holding, the State believes that Green can no longer be considered

good law.

      Thomas v. State, 444 S.W.3d 4 (Tex. Crim. App. 2014) involved the same

seven-day-notice requirement at issue in Green and this case. Thomas was a


                                        5
sex offender who registered his address as being an apartment on South Green

Street. Thomas, 444 S.W.3d at 6. However, as he was not on the lease, he was

given a trespass warning by the apartment manager on April 3, 2012. Ibid.

When, on that day, Thomas was booked into the jail on unrelated warrants, he

gave his address as being on Houston Street. Ibid. Two months later, on June

25, the police put two and two together and went to see if Thomas was still

living in his registered address on Green Street; instead, they found him on

Houston Street, and he advised the officers that he lived on Houston Street.

Ibid. Thomas was then charged and convicted of failing to give seven days’

notice of an intended change of address. Id. at 6-7.

      On direct appeal, the Sixth Court relied heavily on Green in overturning

Thomas’s conviction. See Thomas v. State, 441 S.W.3d 685, 692-93 (Tex. App.—

Texarkana 2013) rev’d 444 S.W.3d 4. The Sixth Court quoted Green’s language

regarding the various ways in which a sex offender might have to move

unexpectedly, and then concluded that, because the State had not shown that

Thomas had an intention to move seven days prior to when he was given the

trespass warning, the evidence was insufficient to support the conviction. Id.

at 693.

      On discretionary review, the Court of Criminal Appeals did not look at

the date when Thomas left the Green Street house, but instead looked at the
                                        6
date when Thomas told the officers that he lived on Houston Street, June 25.

Thomas, 444 S.W.3d at 10. Because he was living on Houston Street, the jury

could have inferred that he intended to move to Houston Street, and thus he

should have provided notice at least seven days before he moved. Ibid.

Therefore, because the evidence showed that Thomas had not provided notice

of this change of address by, at the latest, June 18, the evidence was sufficient.

Id. at 10-11.


                C. Thomas directly contradicts Green.

      While Thomas is not completely clear about its rationale, it is clear

enough that it directly contradicts this Court’s holding in Green. Green and

Thomas were charged with the exact same offense, and the facts of the cases

were nearly identical: a sex-offender, through no action of his own, was forced

to move suddenly from the address at which he was registered. In neither case

did the State’s evidence show any intent to leave the prior address, much less

an intent seven days before the move. In both cases, the State proved that the

defendant had moved and had not given notice prior to moving. In Green, this

Court held that the evidence was not sufficient; in Thomas, the Court of

Criminal Appeals held that it was. The State believes that there is no way to

reconcile this Court’s opinion in Green with Thomas. At this point, this Court


                                        7
should consider Green effectively overruled and should analyze the sufficiency

of the evidence in this case by looking at Thomas instead.


            D. The Thomas inference does not impose strict liability on
               evicted sex offenders. Though the seven-day notice
               requirement is absolute, if such notice is impossible a
               defendant may raise the defense of necessity.

      The fundamental difference between Green and Thomas is that Green

looked at the date the defendant vacated a prior residence and required the

State to adduce evidence that there was an intent prior to the move, but

Thomas looked at the date when it was obvious that the defendant was living

elsewhere and inferred that the move was intentional. Intuitively, the Thomas

inference makes sense: The decision to live at a particular place is an

intentional one, thus a rational jury, upon being told that a defendant was

living on Green Street but is now living on Houston Street could infer that the

move was an intentional one.

      This inference remains true even if that defendant did not intend to

move from Green Street, because, regardless of why he left Green Street, it is

highly unlikely that he started living on Houston Street by accident. Thus, even

if Thomas would have preferred living on Green Street, when he changed his

address to Houston Street it was an intentional act and he was required to give

seven days’ notice prior to doing so.

                                        8
      On its face, Article 62.055(a)’s requirement is a blanket requirement

with no exceptions, effectively disallowing those subject to the registration

requirement from moving without at least seven days’ notice. See TEX. CODE

CRIM. PROC. art. 62.055(a) (“If a person required to register under this chapter

intends to change address … shall, not later than the seventh day before the

intended change, report in person to the local law enforcement authority

designated as the person’s primary registration authority … and provide the

authority … with the person’s anticipated move date and new address.”). This

requirement makes sense under the structure of the statute, because the law

enforcement authority to whom the registrant gives notice must, within three

days of receiving that notice, itself provide notice to the Department of Public

Safety and the reporting authority for the address to which the registrant is

moving. See id. at 62.055(c), (d), (f), (g), (h). Effectively, Article 62.055 serves

to give a heads-up to reporting authorities that someone subject to the

registration requirement is moving to their area. Allowing sex offenders to up

and move without lead time would thwart the legislative aims of monitoring

their whereabouts.

      In the face of this blanket requirement, the State believes this Court’s

instincts in Green were sound: Despite the fact that Article 62.055 plainly

disallows sex offenders from moving with less than seven days’ notice, there
                                         9
are circumstances where individuals might be required to suddenly leave their

homes, and turning an eviction or a criminal trespass notice or a disastrous

fire into a felony seems harsh and unfair. However, defendants in those

circumstances are still protected under Thomas, if they present their evidence

properly. If a defendant is charged for failure to give seven days’ notice and his

defense is that he was forced to leave his registered address because he was

served with a criminal trespass warning, he is not disputing that he

intentionally moved to another place. Indeed, he is more or less admitting as

much. What he is disputing is whether he had a legal alternative to violating

the seven-days’ notice requirement.

      Penal Code Section 9.22 provides a defense for people caught in such

tough situations: “Conduct is justified if the actor reasonable believes the

conduct is immediately necessary to avoid imminent harm.” TEX. PENAL CODE §

9.22(1). In order to qualify for this defense, “the desirability and urgency of

avoiding the harm clearly outweigh, according to ordinary standards of

reasonableness, the harm sought to be prevented by the law proscribing the

conduct.” Id. at 9.22(2). Although the “imminent harm” for this sort of defense

is ordinarily some type of physical harm, there is no legal requirement that the

harm being avoided be physical. See TEX. PENAL CODE § 1.07(25) (“‘Harm’ means

anything reasonably regarded as loss, disadvantage, or injury …”);
                                       10
compare TEX. PENAL CODE § 9.22(1) (allowing necessity defense if conduct was

necessary to “avoid imminent harm”) to § 8.05(a) (Duress: “It is an affirmative

defense to prosecution that the actor engaged in the proscribed conduct

because he was compelled to do so by threat of imminent death or serious

bodily injury …”).

       A registered sex offender who is forced to move at a moment’s notice

because of a criminal trespass warning will violate the criminal-trespass

statute if he does not change his address, and he will violate the seven-day

notice requirement if he does. It should be clear that, given that choice,

violating the seven-day notice requirement will generally be the preferable

option. Violating the criminal-trespass statute will bring with it the danger of

immediate harm, namely being arrested for staying at the forbidden property.1

If the sex offender goes to jail, the problem for him will persist, because Article

62.055 requires that the notice of an intended address change be given “in

person,” which an incarcerated defendant would almost certainly not be able

to do. Thus, once he is released from the jail, he will again face the exact same

dilemma.




1In this case, the trespass warning was given in the presence of a police officer, so had the
appellant refused to leave immediately he almost certainly would have been arrested. (See
State’s Ex. 6).
                                            11
       Additionally, if the question is how can a sex offender in this

circumstance best comply with the law, moving and providing notice as

quickly as possible would be preferable to continuing to reside at the

forbidden property. If a sex offender moves immediately and notifies the

reporting authority as soon as possible of his forced relocation, he will violate

the seven-day notice requirement but in other regards he will be in

compliance with Article 62.055. Moreover, because a violation of a registration

requirement is an administrative violation, no one will actually be harmed by

the lack of pre-move notice. If, on the other hand, he remains on property

despite being forbidden from doing so by the owner, the criminal-trespass

statute is completely violated, and with it the fundamental property rights of

the land owner.2

       In summary, while the Court of Criminal Appeals’s opinion in Thomas

makes it easier for the State to gain a conviction by allowing an inference of

intent that this Court’s prior caselaw did not allow, the existence of a necessity

defense means that there is still legal protection for those sex offenders who

are forced to move without being able to provide seven days’ notice. 3


2 Others may be harmed as well if a defendant stays at the forbidden property. Here, the
reason the appellant was given a trespass warning was because he was beating his mother.

3 Though it seems counterintuitive to apply it to such a situation, the public duty defense
also seems to apply here. See TEX. PENAL CODE § 9.21(a) (“[C]onduct is justified if the actor
                                            12
       While     understanding      the    necessity     defense     is   important     for

understanding the workings of this statute, it is important to note that the

appellant did not adduce evidence that would support a justification defense

in this case. See Juarez v. State, 308 S.W.3d 398, 404 (Tex. Crim. App. 2010)

(justification defenses subject to confession-and-avoidance doctrine, requiring

defendant to admit to conduct and mental state of offense). Though the

appellant’s defense on appeal is that he could not give seven days’ notice

because he was forced to move by the trespass warning, that argument was

foreclosed by his failure to adduce this evidence and request a necessity

instruction.


    II.   Under Thomas, the evidence is sufficient to show that the
          appellant intentionally changed his address and failed to
          provide seven days’ notice prior to doing so.

               A. The State’s evidence supports an inference that the
                  appellant left 7601 Curry at one of two different time
                  periods, and that he failed to provide seven days’ notice.

       The evidence in this case showed that the appellant was registered to

live at 7601 Curry Street, Apartment 2. (State’s Ex. 2). In August 2012, he was

given a criminal trespass notice prohibiting him from being at 7601 Curry;


reasonably believes the conduct is required or authorized by law …”). In this situation, the
law requires the sex offender to leave immediately, and to give seven days’ notice prior to
leaving. Indeed, the public-duty defense might protect the sex offender in this situation
regardless of whether he chooses to leave or stay.
                                            13
while the apartment manager testified that she did not hear reports of him

being at the complex after that, there is no direct evidence that the appellant

left the premises at the time. (4 RR 49-51).

      However, by January 2013, the appellant’s mother had moved out of the

apartment building and the management conducted a remodeling project that

left the apartment uninhabitable. (4 RR 44, 56-58; State’s Ex. 4 (“JAN 3, 2013

APT VACATED PER MRG”)). When the police investigated the appellant’s

whereabouts in April and May, 2013, the apartment was still vacant. (4 RR 22-

23; State’s Ex. 4).

      The State believes that the evidence would support an inference that the

appellant left 7601 Curry either in September 2012 or January 2013. The later

inference is probably stronger. The indictment alleged that he failed to report

a move on January 11, 2013, but the specific date is not relevant on a

sufficiency review so long as the evidence was sufficient to show that he

moved without providing notice at some period within the three years prior to

the issuance of the indictment. See Thomas, 444 S.W.3d at 11.


             B. What the State’s evidence did not directly show — that the
                appellant set up a new address — can be inferred.

      There was no evidence in this case regarding where the appellant went

after he left 7601 Curry. Nonetheless, the State believes the evidence supports

                                       14
an inference that the appellant did change addresses: If he wasn’t living at

7601 Curry, he had to be living somewhere else, and it would have been

almost impossible for him to have spent an extended period of time without

being required to report his whereabouts.

       The sex-offender registration statutes do not directly define “address” or

“residence” in any useful way,4 but they do describe the sorts of addresses that

those subject to the registration requirement must report. Article 62.051

requires those subject to the registration requirement to register “the address

at which the person resides or intends to reside or, if the person does not

reside or intend to reside at a physical address, a detailed description of each

geographical location at which the person resides or intends to reside.” Id. at

(c)(2). This information must be provided to the local law enforcement

authority “in any municipality where the person resides or intends to reside

for more than seven days,” or, if the person does not live in a municipality, he

must register in the county “where he resides or intends to reside for more

than seven days.” TEX. CODE CRIM. PROC. art. 62.051 (a). He must register no

later than “the seventh day after the person’s arrival in the municipality or

county, or the first date the local law enforcement authority of the



4“‘Residence’ includes a residence in this state established by a person described by Article
62.152(e) [dealing with ‘Certain Workers or Students’].” TEX. CODE CRIM. PROC. art. 62.001(7).
                                             15
municipality or county by policy allows the person to register ….” Id. at

62.051(a)(1)-(2).

      A sex offender’s registration requirements kick in even before the seven-

day point. A sex offender subject to the registration requirement must report

to a local law enforcement authority, by the end of a month, if he spends “more

than 48 consecutive hours” in a municipality or county “on at least three

occasions during any month.” TEX. CODE CRIM. PROC. art. 62.059(a). Among the

information required to be reported to the law enforcement agency is the

individual’s address and the place in the municipality or county where the

individual is lodging. Id. at 62.059(b).

      In this case, the appellant was gone from 7601 Curry at least from

January through May, at which point police filed charges. During that time, the

appellant never registered his location with any authority in this or another

state. (4 RR 32-33). While it does seem possible for an individual subject to

the reporting requirement to not have a reportable address, maintaining such

a non-resident status would be difficult and would probably require a

conscious effort. It seems that an individual could avoid having a reportable

residence if he:




                                           16
    1. Did not stay or intend to stay in the same municipality or county for
       more than seven consecutive days, and

    2. Did not stay in the same municipality or county for more than 48 hours
       on three occasions in a month. 5

The chances of the appellant having followed those rules for four-and-a-half

months are exceedingly small; indeed, in the absence of evidence that the

appellant had uprooted himself to become such a legally-fastidious drifter, it

would be unreasonable to assume that he had.

      From the State’s evidence that the appellant stopped living at his

registered address for four-and-a-half months, a rational jury could have

inferred that he lived somewhere, and that wherever he lived he lived

intentionally. See Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App. 2007) (“We

permit juries to draw multiple reasonable inferences as long as each inference

is supported by the evidence presented at trial.”). Thus, using the inference

allowed by Thomas, the evidence is sufficient to support the appellant’s

conviction.




5 The State does not represent this as a conclusive statement of the law; this is merely a
statement of the requirements that the State’s appellate counsel could find. There may be
other requirements that would make it even harder not to obtain a reportable residence.
                                           17
                                 Conclusion

      The State respectfully submits that all things are regular and the

judgment of the trial court should be affirmed.

                                                  DEVON ANDERSON
                                                  District Attorney
                                                  Harris County, Texas


                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  Texas Bar No. 24071454




                                      18
                     Certificate of Compliance and Service

      I certify that, according to Microsoft Word’s word counting function, the

portion of this brief for which Rule of Appellate Procedure 9.4(i)(1) requires a

word count contains 3,869 words.

      I also certify that I have requested that efile.txcourts.gov electronically

serve a copy of this brief to:

      Melissa Martin
      melissa.martin@pdo.hctx.net



                                                 /s/ C.A. Morgan
                                                 CLINTON A. MORGAN
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Texas Bar No. 24071454


Date: March 6, 2015




                                       19